

EXHIBIT 10.5
image01.jpg [image01.jpg]
NEWMONT
SECTION 16 OFFICER AND SENIOR EXECUTIVE
SHORT-TERM INCENTIVE PROGRAM


(Effective January 1, 2020 )
image01.jpg [image01.jpg]








--------------------------------------------------------------------------------





NEWMONT
SECTION 16 OFFICER AND SENIOR EXECUTIVE
SHORT-TERM INCENTIVE PROGRAM


(Effective January 1, 2020 )


PURPOSE


This Section 16 Officer and Senior Executive Short-Term Incentive Program (STIP)
includes the Corporate Performance Bonus program. This program is a restatement
of the Section 16 Officer and Senior Executive Annual Incentive Compensation
Program effective on January 1, 2019. The purpose of the Corporate Performance
Bonus program is to provide to those employees of Newmont Corporation and its
Affiliated Entities that participate in this program a more direct interest in
the success of the operations of Newmont Corporation. Employees of Newmont
Corporation and participating Affiliated Entities will be rewarded in accordance
with the terms and conditions described below.


This program is intended to be a program described in Department of Labor
Regulation Sections 2510.31(b) and 2510.3-2(c), and shall not be considered a
plan subject to the Employee Retirement Income Security Act of 1974, as amended.
SECTION I-DEFINITIONS
1.1    “Affiliated Entity(ies)” means any corporation or other entity, now or
hereafter formed, that is or shall become affiliated with Newmont Corporation
(“Newmont”), either directly or indirectly, through stock ownership or control,
and which is (a) included in the controlled group of corporations (within the
meaning of Code Section 1563(a) without regard to Code Section 1563(a)(4) and
Code Section 1563(e)(3)(C)) in which Newmont is also included and (b) included
in the group of entities (whether or not incorporated) under common control
(within the meaning of Code Section 414(c)) in which Newmont is also included.
1.2    “Board” means the Board of Directors of Newmont or its delegate.
1.3    “Bonus Eligible Earnings” means an Employee’s base salary as reflected in
the records of Newmont or a Participating Employer as of December 31 of the
calendar year for which a Corporate Performance Bonus is made; provided,
however, that Newmont or a Participating Employer shall have the discretion to
adjust an Employee’s Bonus Eligible Earnings based on any periods of unpaid
leave or other periods in the calendar year during which an Employee was not
working or was otherwise not fully engaged in their duties and responsibilities.
If an Employee dies during the calendar year, the “Bonus Eligible Earnings” for
such Terminated Eligible Employee will be determined by his or her base salary
as of the date of death in such calendar year and the Bonus will be calculated
on a pro-rata basis. In the event of a Change of Control, the Bonus Eligible
Earnings of each eligible Employee shall be equal to such Employee’s base
salary, on an annualized basis, as of the date immediately preceding the Change
of Control. In the case of a Terminated Eligible Employee, such Employee’s Bonus
1



--------------------------------------------------------------------------------





Eligible Earnings will be determined by his or her base salary as of the date of
termination of employment and the Bonus shall be calculated on a pro-rata basis.
In all cases, an Employee’s “Bonus Eligible Earnings” shall be determined before
reduction for pretax contributions to an employee benefit plan of Newmont
pursuant to Section 401(k) or Section 125 of the Code.
1.4     “Cash Sustaining Costs” means annual approved STIP adjusted cash
sustaining costs for the Performance Period on a consolidated basis and measured
on a per gold equivalent ounce basis, as adjusted for metal prices, fuel and
exchange rates, one-time adjustments or other items as approved by the Board,
compared to actual adjusted cash sustaining costs per gold equivalent ounce, and
subject to metric adjustments provided with the performance targets as approved
by the Leadership Development and Compensation Committee of the Board of
Directors.


1.5    “Change of Control” means the occurrence of any of the following events:
(i)    The acquisition in one or a series of transactions by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”)
of beneficial ownership (within the meaning of Rule 13d3 promulgated under the
Exchange Act) of 20% or more of either (x) the then outstanding shares of common
stock of Newmont (the “Outstanding Company Common Stock”) or (y) the combined
voting power of the then outstanding voting securities of Newmont entitled to
vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change of Control: (A) any
acquisition directly from Newmont other than an acquisition by virtue of the
exercise of a conversion privilege, unless the security being so converted was
itself acquired directly from Newmont, (B) any acquisition by Newmont, (C) any
acquisition by any employee benefits plan (or related trust) sponsored or
maintained by Newmont or any corporation controlled by Newmont or (D) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (A), (B) and (C) of paragraph (iii) below; or
(ii)    Individuals who, as of the Effective Date, constitute the Board of
Directors of Newmont (“Incumbent Board”) cease for any reason to constitute at
least a majority of the Board of Directors of Newmont; provided, however, that
any individual becoming a director subsequent to the Effective Date whose
election, or nomination for election by Newmont’s shareholders, was approved by
a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board of Directors of Newmont; or
2



--------------------------------------------------------------------------------





(iii)    Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of Newmont or an
acquisition of assets of another entity (a “Business Combination”), in each
case, unless, following such Business Combination, (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock (or, for a non-corporate entity, equivalent securities) and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors (or for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity which as a
result of such transaction owns Newmont or all or substantially all of Newmont’s
assets either directly or through one or more subsidiaries (a “Parent Company”))
in substantially the same proportions as their ownership, immediately prior to
such Business Combination, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (B) no person or
entity (excluding Newmont, any entity resulting from such Business Combination,
any employee benefit plan (or related trust) of Newmont or its Affiliate or any
entity resulting from such Business Combination or, if reference was made to
equity ownership of any Parent Company for purposes of determining whether
clause (A) above is satisfied in connection with the applicable Business
Combination, such Parent Company) beneficially owns, directly or indirectly, 20%
or more of, respectively, the then outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities of the entity) resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such entity entitled to vote generally in the election of
directors (or, for a non-corporate entity, equivalent governing body) of the
entity, unless such ownership resulted solely from ownership of securities of
Newmont, prior to the Business Combination and (C) at least a majority of the
members of the board of directors of the corporation resulting from such
Business Combination (or, if reference was made to equity ownership of any
Parent Company for purposes of determining whether clause (A) above is satisfied
in connection with the applicable Business Combination, of the Parent Company)
were members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board of Directors of Newmont, providing for
such Business Combination; or
(iv) Approval by the stockholders of Newmont of a complete liquidation or
dissolution of Newmont.
1.6    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
1.7    “Corporate Performance Bonus” means the bonus payable to an Employee
pursuant to Section III.
1.8    “Disability” means a condition such that the salaried Employee has
terminated employment with Newmont or Affiliated Entities with a disability and
has begun receiving
3



--------------------------------------------------------------------------------





benefits from the Long Term Disability Plan of Newmont (or Affiliated Entity) or
a successor plan.    
1.9    “Economic Performance Driver” means Free Cash Flow, Reserve and Resource
Additions, Return on Capital Employed, Health and Safety, Environment,
Sustainability and Governance (ESG), and Cash Sustaining Costs.
1.10    “Employee” means an employee of Newmont or an Affiliated Entity who
satisfies the conditions for this program and who is not (a) an individual who
performs services for Newmont or an Affiliated Entity under an agreement,
contract or arrangement (which may be written or oral) between the employer and
the individual or with any other organization that provides the services of the
individual to the Employer pursuant to which the individual is initially
classified or treated as an independent contractor or whose remuneration for
services has not been treated initially as subject to the withholding of federal
income tax pursuant to Code § 3401, or who is otherwise treated as an employee
of an entity other than Newmont or an Affiliated Entity, irrespective of whether
he or she is treated as an employee of Newmont or an Affiliated Entity under
commonlaw employment principles or pursuant to the provisions of Code § 414(m),
414(n) or 414(o), even if the individual is subsequently reclassified as a
commonlaw employee as a result of a final decree of a court of competent
jurisdiction, the settlement of an administrative or judicial proceeding or a
determination by the Internal Revenue Service, the Department of the Treasury or
the Department of Labor, (b) an individual who is a leased employee, (c) a
temporary employee, or (d) an individual covered by a collective bargaining
agreement unless otherwise provided for in such agreement.    
1.11     “Free Cash Flow” means annual approved STIP adjusted free cash flow for
the Performance Period on an attributable basis, as adjusted for metal prices,
fuel and exchange rates, one-time adjustments or other items as approved by the
Board, to actual adjusted attributable free cash flow.
1.12    “Health and Safety” means health and safety metrics measured against
target health and safety metrics, as adjusted from time to time as approved by
the Board.
1.13    “Leadership Development and Compensation Committee” means the Leadership
Development and Compensation Committee of the Board of Directors of Newmont.
    1.14     “Newmont” means Newmont Corporation.
1.15    “Participating Employer” means Newmont and any Affiliated Entity.
1.16    “Pay Grade” means those jobs sharing a common salary range, as
designated by the Board or its delegate.
1.17    “Reserve and Resource Additions” means annual gold reserve and resource
additions measured against target annual reserve and resource additions, and as
adjusted from time to time as approved by the Board.
4



--------------------------------------------------------------------------------





1.18    “Retirement” means at least age 55, and, at least 5 years of continuous
employment with Newmont and/or an Affiliated Entity, and, a total of at least 65
when adding age plus years of employment.
1.19    “Return on Capital Employed” means annual approved STIP adjusted return
on capital employed (“ROCE”) for the Performance Period on a consolidated basis,
as adjusted for metal prices, fuel and exchange rates, one-time adjustments or
other items as approved by the Board, compared to actual adjusted ROCE.
1.20    “Sustainability” or “ESG” means selected sustainability metrics measured
against target selected sustainability metrics including sustainability
performance indices, as adjusted from time to time as approved by the Board.
1.21    “Section 16 Officer” means an officer as defined in Section 16(b) of the
Securities Exchange Act of 1934.
1.22    “Terminated Eligible Employee” means an eligible Employee employed in a
position located in Colorado or any Employee in an Executive grade level
position who terminates employment with Newmont and/or a Participating Employer
during the calendar year on account of death, Retirement, Disability or
involuntary termination entitling the Employee to benefits under the Executive
Severance Plan of Newmont. However, if an eligible Employee is terminated
between January 1 and March 31 of any calendar year, and entitled to benefits
under the Executive Severance Plan of Newmont, Employee shall not qualify for
any bonus under this program for the period of January 1 to March 31 for the
calendar year of the termination.
SECTION II-ELIGIBILITY
All Employees of a Participating Employer who participate in the Senior
Executive Compensation Program of Newmont and Section 16 Officers in grade level
E-5 not participating in the Senior Executive Compensation Program of Newmont
are potentially eligible to receive a bonus payment under the Corporate
Performance Bonus program, provided (i) they are on the payroll of a
Participating Employer as of the last day of the calendar year, and on the
payroll of a Participating Employer at the time of payment, or (ii) they are a
Terminated Eligible Employee with respect to such calendar year.


SECTION III-CORPORATE PERFORMANCE BONUS


3.1    Eligibility for Corporate Performance Bonus. For the calendar year, the
Corporate Performance Bonus will be determined pursuant to this section for each
eligible Employee. For the calendar year, the performance bonus for each
eligible Employee who is not assigned to the corporate office will have certain
regional performance factors weighted into the Corporate Performance Bonus as
stated in Appendix B. Each operating site shall develop its own critical
performance indicators for this purpose.


5



--------------------------------------------------------------------------------





3.2    Target Amounts for Economic Performance Drivers. The Leadership
Development and Compensation Committee shall establish both the targets and the
minimum and maximum amounts for each Economic Performance Driver on an annual
basis.


3.3    Actual Performance for Economic Performance Drivers. As soon as possible
after the end of each calendar year, the Leadership Development and Compensation
Committee shall certify the extent to which actual performance met the target
amounts for each Economic Performance Driver, following a report from the
Internal Audit department.


3.4    Aggregate Payout Percentage. An aggregate payout factor (the “Aggregate
Payout Percentage”) will be calculated based upon the funding schedule as
approved by the Leadership Development and Compensation Committee.


(a)    Calculating the Performance Percentage for each Economic Performance
Driver. For each Economic Performance Driver, actual performance will be
compared to the target, minimum and maximum amounts to arrive at a performance
percentage (“Performance Percentage”).


(b)    Calculating the Payout Percentage for each Economic Performance Driver.
The payout percentage for each Economic Performance Driver is the product of the
Performance Percentage times the applicable weighting factor as listed in
Appendix A (“Payout Percentage for each Economic Performance Driver”). However,
a fatality or significant potential events may cap the payout for the Health and
Safety metric(s).


(c)    Calculating the Aggregate Payout Percentage. The Aggregate Payout
Percentage is the sum of the Payout Percentages for each Performance Factor.


3.5    Determination of Target Performance Level. An Employee’s Target
Performance Level is determined by the Employee’s Pay Grade pursuant to the
table in Appendix B.


3.6    Determination of the Corporate Performance Bonus. The Corporate
Performance Bonus for each eligible Employee is the product of the Aggregate
Payout Percentage, times the Employee’s Target Performance Level, times the
Employee’s Bonus Eligible Earnings.


3.7    Terminated Eligible Employees. Terminated Eligible Employees shall be
eligible to receive a Corporate Performance Bonus; provided, that a Terminated
Eligible Employee who has an involuntary termination entitling the employee to
benefits under the Executive Severance Plan of Newmont must execute a Waiver and
Release pursuant to Section 2.01 of such plan in order to receive payment of a
Corporate Performance Bonus. This bonus will be calculated according to Section
III of this program, and pro-rated for the portion of the calendar year that
Employee maintained employment with a Participating Employer.


3.8    Adjustments. The Leadership Development and Compensation Committee may
adjust the Performance Percentage or any measure or otherwise increase or
decrease the
6



--------------------------------------------------------------------------------





Corporate Performance Bonus otherwise payable in order to reflect changed
circumstances or such other matters as the Leadership Development and
Compensation Committee deems appropriate.


3.9    Pay Grade. If an eligible Employee was in more than one Pay Grade during
the calendar year, the bonus payable to such eligible Employee shall be
calculated on a pro-rata basis in accordance with the amount of time spent by
such eligible Employee in each Pay Grade during the calendar year.


3.10    Time and Method of Payment. Any bonus payable under this program shall
be payable to each eligible Employee in cash as soon as practicable following
approval of bonuses by the Leadership Development and Compensation Committee.
All payments and the timing of such payments shall be made in accordance with
practices and procedures established by the Participating Employer. Payment
under this program will be made no later than the 15th day of the third month
following the calendar year in which an Employee’s right to payment is no longer
subject to a substantial risk of forfeiture. Notwithstanding the foregoing, in
the event an Employee failed to complete any required ethics training or failed
to comply with acknowledgement of any Code of Conduct of Newmont or any
Affiliated Entity, Newmont may withhold payment under this program unless or
until such Employee complies.


3.11    Withholding Taxes. All bonuses payable hereunder shall be subject to the
withholding of such amounts as Newmont or a Participating Employer may determine
is required to be withheld pursuant to any applicable federal, state, local or
foreign law or regulation.


SECTION IV - CHANGE OF CONTROL


4.1    In General. In the event of a Change of Control, each eligible Employee
employed at the time of the Change of Control shall become entitled to the
payment of a Corporate Performance Bonus in accordance with the provisions of
this section.


4.2    Calculation of Bonus. In the event of a Change of Control: (a) each
eligible Employee employed as of the date of the Change of Control shall become
entitled to the payment of a target pro-rated Corporate Performance Bonus for
the portion of the calendar year from January 1 through the date of the Change
of Control; and (b) each eligible Employee employed as of the last day of the
calendar year in which the Change of Control occurs shall be entitled to a
target pro-rated Corporate Performance Bonus for the remaining portion of the
calendar year following the Change of Control.


4.3    Payment of Bonuses. The bonuses payable in accordance with the provisions
of this Section IV shall be calculated and paid as soon as practicable (a)
following the date of the Change of Control, in the case of the bonus required
by Section 4.2(a), and (b) following the conclusion of the calendar year in
which the Change of Control occurs, in the case of the bonus required by Section
4.2(b). Such payments shall be subject to the withholding of such amounts as
Newmont or a Participating Employer may determine is required to be withheld
pursuant to any applicable federal, state or local law or regulation. Upon the
completion of such payments,
7



--------------------------------------------------------------------------------





eligible Employees shall have no further right to the payment of any Corporate
Performance Bonus hereunder for such calendar year (other than any bonus payable
hereunder with respect to a previous calendar year that has not yet been paid).
In the event that a Change of Control and a benefit-qualifying Separation from
Service under Section 3.01 of the 2012 Executive Change of Control Plan of
Newmont (“2012 Plan”) or Section 3.01 of the Executive Change of Control Plan of
Newmont (“2008 Plan”) of an Eligible employee occur in the same calendar year,
payment to such Eligible employee of a Corporate Performance Bonus under this
Section IV along with any Personal Bonus payable in the event of a Change of
Control under the Newmont Senior Executive Compensation Program shall satisfy
Section 3.02(a)(i)(B) of the 2012 Plan and Section 3.02(a)(i)(B) of the 2008
Plan solely with respect to the portion of such calendar year from January 1
through the date of the Change of Control; in such instance, the bonuses
provided for under Section 3.02(a)(i)(B) of the 2012 Plan and Section
3.02(a)(i)(B) of the 2008 Plan for the period of time between the Change of
Control and the Separation of Service shall be calculated for such period of
time in accordance with the formula provided therein. If a benefit-qualifying
Separation from Service under Section 3.01 of the 2012 Plan or Section 3.01 of
the 2008 Plan occurs in a year subsequent to the year in which a Change of
Control occurs, any payments made under this Section IV shall not in any way
satisfy Section 3.02(a)(i)(B) of the 2012 Plan or Section 3.02(a)(i)(B) of the
2008 Plan.
SECTION V - GENERAL PROVISIONS


5.1    Amount Payable Upon Death of Employee. If an eligible Employee who is
entitled to payment hereunder dies after becoming eligible for payment but
before receiving full payment of the amount due, or if an eligible Employee dies
and becomes a Terminated Eligible Employee, all amounts due shall be paid as
soon as practicable after the death of the eligible Employee, in a cash lump
sum, to the beneficiary or beneficiaries designated by the eligible Employee to
receive life insurance proceeds under Group Life and Accidental Death &
Dismemberment Plan of Newmont USA Limited (or a successor plan) or a similar
plan of a Participating Employer. In the absence of an effective beneficiary
designation under said plan, any amount payable hereunder following the death of
an eligible Employee shall be paid to the eligible Employee’s estate.


5.2    Right of Offset. To the extent permitted by applicable law, Newmont or a
Participating Employer may, in its sole discretion, apply any bonus payments
otherwise due and payable under this program against any eligible Employee or
Terminated Eligible Employee loans outstanding to Newmont, an Affiliated Entity,
or Participating Employer, or other debts of the eligible Employee or Terminated
Eligible Employee to Newmont, an Affiliated Entity, or Participating Employer.
By accepting payments under this program, the e ligible Employee consents to the
reduction of any compensation paid to the eligible Employee by Newmont, an
Affiliated Entity, or Participating Employer to the extent the e ligible
Employee receives an overpayment from this program.


5.3    Termination. The Board may at any time amend, modify, suspend or
terminate this program. However, upon or following a Change of Control, Section
IV of this program may
8



--------------------------------------------------------------------------------





not be amended, suspended, or terminated until the obligations of Section IV of
this program have been fully satisfied with respect to such Change of Control.


5.4    Payments Due Minors or Incapacitated Persons. If any person entitled to a
payment under this program is a minor, or if the Leadership Development and
Compensation Committee or its delegate determines that any such person is
incapacitated by reason of physical or mental disability, whether or not legally
adjudicated as incompetent, the Leadership Development and Compensation
Committee or its delegate shall have the power to cause the payment becoming due
to such person to be made to another for his or her benefit, without
responsibility of the Leadership Development and Compensation Committee or its
delegate, Newmont, or any other person or entity to see to the application of
such payment. Payments made pursuant to such power shall operate as a complete
discharge of the Leadership Development and Compensation Committee, this
program, Newmont, and Affiliated Entity or Participating Employer.


5.5    Severability. If any section, subsection or specific provision is found
to be illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of this program, and this program shall be
construed and enforced as if such illegal and invalid provision had never been
set forth in this program.


5.6    No Right to Employment. The establishment of this program shall not be
deemed to confer upon any person any legal right to be employed by, or to be
retained in the employ of, Newmont, any Affiliated Entity, any Participating
Employer, or to give any Employee or any person any right to receive any payment
whatsoever, except as provided under this program. All Employees shall remain
subject to discharge from employment to the same extent as if this program had
never been adopted.


5.7    Transferability. Any bonus payable hereunder is personal to the Eligible
Employee or Terminated Eligible Employee and may not be sold, exchanged,
transferred, pledged, assigned or otherwise disposed of except by will or by the
laws of descent and distribution.


5.8    Successors. This program shall be binding upon and inure to the benefit
of Newmont, the Participating Employers and the eligible Employees and
Terminated Eligible Employees and their respective heirs, representatives and
successors.


5.9    Governing Law. This program and all agreements hereunder shall be
construed in accordance with and governed by the laws of the State of Colorado,
unless superseded by federal law.


5.10    Reimbursement. The Leadership Development and Compensation Committee, to
the full extent permitted by governing law, shall have the discretion to require
reimbursement of any portion of the Corporate Performance Bonus previously paid
to an eligible Employee pursuant to the terms of this compensation program if:
a) the amount of such Corporate Performance Bonus was calculated based upon the
achievement of certain financial results that
9



--------------------------------------------------------------------------------





were subsequently the subject of a restatement, and b) the amount of such
Corporate Performance Bonus that would have been awarded to the eligible
Employee had the financial results been reported as in the restatement would
have been lower than the Corporate Performance Bonus actually awarded.
Additionally, the Leadership Development and Compensation Committee, to the full
extent permitted by governing law, shall have the discretion to require
reimbursement of any portion of a Corporate Performance Bonus previously paid to
an eligible Employee pursuant to the terms of this compensation program if the
eligible Employee is terminated for cause as defined in the Executive Change of
Control Plan of Newmont or as defined in the Executive Severance Plan of
Newmont.


5.11    Section 409A. It is the intention of Newmont that payments under this
compensation program comply with or be exempt from Section 409A of the Code and
the regulations and guidance promulgated thereunder (collectively “Code Section
409A”), and Newmont shall have complete discretion to interpret and construe
this program and any related plan or agreement in any manner that establishes an
exemption from (or compliance with) the requirements of Code Section 409A. If
for any reason, such as imprecision in drafting, any provision of this program
and/or any such plan or agreement does not accurately reflect its intended
establishment of an exemption from (or compliance with) Code Section 409A, as
demonstrated by consistent interpretations or other evidence of intent, such
provision shall be considered ambiguous as to its exemption from (or compliance
with) Code Section 409A and shall be interpreted by Newmont in a manner
consistent with such intent, as determined in the discretion of Newmont. None of
Newmont nor any other Participating Employer shall be liable to any eligible
Employee or any other person (i) if any provisions of this program do not
satisfy an exemption from, or the conditions of, Code Section 409A, or (ii) as
to any tax consequence expected, but not realized, by any eligible Employee or
other person due to the any payment under this program.


10



--------------------------------------------------------------------------------





APPENDIX A


Payout Percentage for each Economic Performance Driver



Health & SafetyReserve and Resource Additions (10% gold reserves and 10%
resource)
 Cash Sustaining Costs
Value Creation
(Free Cash Flow 20% and ROCE 5%)
Sustainability20%20%25%25%10%





11



--------------------------------------------------------------------------------





APPENDIX B


Target STIP Corporate Performance Bonus

GradePercentage of Base SalaryE-1105%E-287.5%
E-3 Range
(based on executive role)
60% - 88%
E-4 (excluding Regional Senior Vice Presidents “RSVP” of operating sites)
53%E-4 RSVP
53% Total- Weighted as Below:
Corporate STIP-30%(16% of base salary)
Regional STIP-70% (37% of base salary)
E-530%



12

